854 F.2d 1548
UNITED STATES of America, Plaintiff/Appellant,v.Larry Lee TAYLOR, Defendant/Appellee.
No. 85-3127.
United States Court of Appeals,Ninth Circuit.
Sept. 7, 1988.

On Remand from the United States Supreme Court.
Before POOLE, NORRIS and BEEZER, Circuit Judges.


1
The mandate of the United States Supreme Court certified on August 3, 1988 in United States v. Larry Lee Taylor, --- U.S. ----, 108 S.Ct. 2413, 101 L.Ed.2d 297, reversed the judgment of this court.  Accordingly, we reverse and remand to the district court for further proceedings which are consistent with the opinion of the Supreme Court.